UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4789
VERN ODELL CRAWFORD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
              Jackson L. Kiser, Senior District Judge.
                           (CR-95-108)

                      Submitted: March 3, 2003

                      Decided: March 17, 2003

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael T. Hemenway, Charlottesville, Virginia, for Appellant. John
L. Brownlee, United States Attorney, Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CRAWFORD
                              OPINION

PER CURIAM:

   Vern Odell Crawford appeals the district court’s order revoking his
supervised release. Crawford was convicted on one count of obstruct-
ing justice and two counts of wilfully failing to file tax returns. Craw-
ford was sentenced to fifty-one months incarceration and three years
of supervised release. Crawford’s release entailed two conditions rele-
vant on appeal: Crawford was to provide his Probation Officer with
"access to any requested financial information" and Crawford was to
pay a $100,000 fine, and $5,934.65 in prosecution costs. The district
court entered an order revoking Crawford’s release based on his fail-
ure to comply with these terms.

   First, Crawford argues the district court erred in revoking his
supervised release; specifically, Crawford argues that he failed to
make payments towards his fine and prosecution costs because he
lacked the funds to make any payments, and that he never failed to
disclose financial information to his Probation Officer because he
never had financial information to disclose. This Court reviews a dis-
trict court’s revocation of an individual’s supervised release for abuse
of discretion. United States v. Copley, 978 F.2d 829, 831 (4th Cir.
1992). Crawford’s claim is meritless. The Government established
Crawford failed to comply with the disclosure and payment terms of
his supervised release. 18 U.S.C. § 3603 (2000); United States v.
Woodrup, 86 F.3d 359, 361 (4th Cir. 1996).

   Second, Crawford alleges his Probation Officer and the district
court conducted an ex parte meeting to discuss his case, in violation
of his constitutional rights. Crawford cannot prevail on this claim
absent a showing of plain error. See United States v. Promise, 255
F.3d 150, 154 (4th Cir. 2001). The record does not demonstrate an ex
parte meeting occurred, and Crawford cannot establish an ex parte
meeting would violate his constitutional rights, in any event. United
States v. Washington, 146 F.3d 219, 223 (4th Cir. 1998); United
States v. Johnson, 935 F.2d 47, 49-50 (4th Cir. 1991).

   Accordingly, we affirm the district court’s order revoking Craw-
ford’s supervised release. We dispense with oral argument because
                     UNITED STATES v. CRAWFORD                       3
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                          AFFIRMED